WELCH, J.,
concurring in part, dissenting in part.
Iil respectfully concur in part and dissent in part with the majority opinion in this matter. While I agree with the result reached by the majority concerning fault and causation of damages with regard to Dr. Waring and Slidell Memorial Hospital and the award of damages to the estate of Alex Ducre, Jr., I disagree with regard to the award of legal interest to the date of the filing of the amended complaint. In my opinion, the award of legal interest should be awarded to the date that the plaintiffs filed their original complaint with the board.
Louisiana Revise Statutes 40:1299.47(M) mandates that “[ljegal interest shall accrue from the date of filing of the complaint with the board on a judgment rendered by a court in a suit for medical malpractice brought after compliance with this [p]art.” (Emphasis added). Although the plaintiffs original medical review panel complaint was filed against Dr. Charles *52Hill, who was not a defendant in this lawsuit and not cast in judgment, the object of the original complaint and the amended complaint concerned the death of Alex and cause thereof. Reading both complaints together, the plaintiffs essentially claimed that the negligence of Dr. Hill, Dr. Waring, and Slidell Memorial Hospital was the cause of death of Alex Ducre. Thus, at that time, the plaintiffs were asserting that Dr. Hill, Dr. Waring, and Slidell Memorial hospital were joint tortfeasors, even though Dr. Hill was ultimately dismissed from the medical review board proceedings. See La. C.C. art. 2324(B). Thus, as noted by the majority, under the jurisprudence, legal interest for pall parties responsible for a single tortious occurrence runs from the date of first judicial demand against any one of the responsible parties. See Burton v. Foret, 498 So.2d 706, 712 (La.1986), LeBouef v. Gross, 506 So.2d 879, 881 (La.App. 1st Cir.1987).
Accordingly, I would amend the judgment to award legal interest from the date of the filing of the original complaint with the board. Thus, I respectfully concur in part and dissent in part.